UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January 2008 Commission File Number: 001-33655 Paragon Shipping Inc. (Translation of registrant’s name into English) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes [_]No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 to this report on form 6-K is a copy of the press release of Paragon Shipping Inc. (the “Company”) dated January 22, 2008, announcing a change to its policy of accounting for drydocking costs. Exhibit 1 For Immediate Release PARAGON SHIPPING INC. CHANGES POLICY OF ACCOUNTING FOR DRYDOCKING COSTS ATHENS, Greece, January 22, 2008 – Paragon Shipping Inc. (Nasdaq: PRGN) announced today that starting with its fiscal fourth quarter ended December 31, 2007, Paragon Shipping Inc. (the “Company”) has elected to change its method of accounting for drydocking costs from the deferral method, under which the Company deferred and amortized its drydocking costs over the estimated period of benefit between drydockings, to the direct expense method, under which the Company expenses all drydocking costs as incurred. The Company believes that the direct method eliminates the significant amount of time and subjectivity that is needed to determine which costs and activities related to drydocking should be deferred.Since no drydocking costs have been incurred prior to the fourth quarter of 2007, there will be no impact on the Company’s prior financial statements as a result of the adoption of this change in policy.The effect of this change in accounting policy, which will not impact the Company’s cash flow or dividend distributions per share, will appear in the Company’s Annual Report on Form 20-F for the year ended December 31, 2007. About Paragon Shipping Inc. Paragon Shipping Inc. is an Athens, Greece-based international shipping company specializing in the transportation of drybulk cargoes. The Company’s current fleet consists of eleven vessels with a total carrying capacity of 706,358 dwt. For further information, please visit the Company’s website at www.paragonship.com Cautionary Statement Regarding Forward-Looking Statement Matters discussed in this press release may constitute forward-looking statements.The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The Company desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation.The words “believe,” “anticipate,” “intends,” “estimate,” “forecast,” “project,” “plan,” “potential,” “will,” “may,” “should,” “expect” “pending” and similar expressions identify forward-looking statements. The forward-looking statements in this press release are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, our management's examination of historical operating trends, data contained in our records and other data available from third parties.Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these importantfactors, other importantfactors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charter rates and vessel values, changes in demand for dry bulk shipping capacity, changes in our operating expenses, including bunker prices, drydocking and insurance costs, the market for our vessels, availability of financing and refinancing, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, vessels breakdowns and instances of off-hires and other factors.Please see our filings with the Securities and Exchange Commission for a more complete discussion of these and other risks and uncertainties. Contacts: Christopher Thomas Chief Financial Officer Paragon Shipping Inc. 15 Karamanli Ave. GR 166 73 Voula, Greece Tel: +30 (210) 8914 600 Scot Hoffman FD Tel: +1(212) 850-5600 # # # SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Paragon Shipping Inc. Dated:January 22, 2008 By /s/Christopher J. Thomas Name:Christopher J. Thomas Title:Chief Financial Officer SK 25744 0001 847852
